             Case 3:17-cv-06048-RBL Document 141 Filed 10/09/19 Page 1 of 5




 1                                             THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 9

10    HIDDEN HILLS MANAGEMENT, LLC,             No. 3:17-cv-06048-RBL
      and 334TH PLACE 2001, LLC,
11                                              DEFENDANTS AND COUNTER-
                         Plaintiffs,            PLAINTIFFS’ NOTICE OF APPEAL AND
12                                              REPRESENTATION STATEMENT
            v.
13
      AMTAX HOLDINGS 114, LLC, and
14    AMTAX HOLDINGS 169, LLC
15                       Defendants.
16
      AMTAX HOLDINGS 114, LLC, AMTAX
17    HOLDINGS 169, LLC, and PARKWAY
      APARTMENTS, LP
18
                         Counter-Plaintiffs,
19
            v.
20
      HIDDEN HILLS MANAGEMENT, LLC,
21    and 334TH PLACE 2001, LLC
22                       Counter-Defendants.
23

24

25

26

     DEFENDANTS AND COUNTER-PLAINTIFFS’                             Perkins Coie LLP
     NOTICE OF APPEAL AND REPRESENTATION                      1201 Third Avenue, Suite 4900
     STATEMENT                                                  Seattle, WA 98101-3099
     No. 3:17-cv-06048-RBL                                        Phone: 206.359.8000
                                                                   Fax: 206.359.9000
              Case 3:17-cv-06048-RBL Document 141 Filed 10/09/19 Page 2 of 5




 1          Notice is hereby given that Defendants and Counter-Plaintiffs AMTAX Holdings 114,
 2   LLC, acting directly, and AMTAX Holdings 169, LLC, acting both directly and derivatively on
 3   behalf of Parkway Apartments, LP, appeal to the United States Court of Appeals for the Ninth
 4   Circuit from the Amended Judgment (Dkt. # 138) entered on September 10, 2019 in the
 5   underlying matter in the District Court for the Western District of Washington. This case was
 6   first filed in the District Court on December 14, 2017 (Dkt. # 1). Plaintiff and Counter-
 7   Defendant Hidden Hills Management, LLC filed its notice of appeal with the District Court on
 8   October 8, 2019 (Dkt. # 140). The fees for this appeal have been paid.
 9          Defendants and Counter-Plaintiffs’ Representation Statement is attached to this Notice.
10          The mailing address for Defendants and Counter-Plaintiffs is:
11          Christopher G. Caldwell, admitted pro hac vice
            Eric S. Pettit, admitted pro hac vice
12          725 S Figueroa Street, 31st Floor
            Los Angeles, CA 90017
13
            RESPECTFULLY SUBMITTED this 9th day of October, 2019.
14
                                                      Perkins Coie LLP
15
                                                      By: /s/ Steven D. Merriman
16                                                    David J. Burman, WSBA #10611
                                                      Steven D. Merriman, WSBA #44035
17
                                                      1201 Third Avenue, Suite 4900
18                                                    Seattle, WA 98101-3099
                                                      Telephone: 206.359.8000
19                                                    Facsimile: 206.359.9000
                                                      Email: DBurman@perkinscoie.com
20                                                             SMerriman@perkinscoie.com

21                                                    Boies Schiller Flexner LLP

22                                                    Christopher Caldwell, admitted pro hac vice
                                                      Eric Pettit, admitted pro hac vice
23                                                    725 S Figueroa Street, 31st Floor
                                                      Los Angeles, CA 90017
24                                                    Telephone: 213.629.9040
                                                      Facsimile: 213.629.9022
25                                                    Email: ccaldwell@bsfllp.com
                                                               epettit@bsfllp.com
26
                                                      Attorneys for Defendants and Counter-Plaintiffs
     DEFENDANTS AND COUNTER-PLAINTIFFS’                                        Perkins Coie LLP
     NOTICE OF APPEAL AND REPRESENTATION                                 1201 Third Avenue, Suite 4900
     STATEMENT                                                             Seattle, WA 98101-3099
     No. 3:17-cv-06048-RBL – 1                                               Phone: 206.359.8000
                                                                              Fax: 206.359.9000
              Case 3:17-cv-06048-RBL Document 141 Filed 10/09/19 Page 3 of 5




 1                                  REPRESENTATION STATEMENT
 2          Pursuant to Ninth Circuit Rule 3-2(b), Defendants and Counter-Plaintiffs AMTAX
 3   Holdings 114, LLC, acting directly, and AMTAX Holdings 169, LLC, acting directly and
 4   derivatively on behalf of Parkway Apartments, LP, identify the following parties to this action,
 5   and their counsel of record:
 6
            1.      Plaintiffs and Counter-Defendants Hidden Hills Management, LLC and
 7                  334th Place 2001, LLC

 8                  David R. Goodnight
                    Rita V. Latsinova
 9                  J. Scott Pritchard
10                  Stoel Rives LLP
                    600 University Street, Suite 3600
11                  Seattle, WA 98101
                    Phone Number: 206.624.0900
12
            2.      Defendants and Counter-Plaintiffs AMTAX Holdings 114, LLC and
13                  AMTAX Holdings 169, LLC
14
                    David J. Burman
15                  Steven D. Merriman
                    Mallory Gitt Webster
16                  Perkins Coie
                    1201 3rd Ave., Ste. 4900
17
                    Seattle, WA 98101-3099
18                  Phone Number: 206.359.8000

19                  Christopher G. Caldwell
                    Eric S. Pettit
20                  Arwen R. Johnson
                    Craig H. Bessenger
21
                    Boies Schiller Flexner LLP
22                  725 S. Figueroa Street, 31st Floor
                    Los Angeles, CA 90017
23                  Phone Number: 213.629.9040
24

25

26

     DEFENDANTS AND COUNTER-PLAINTIFFS’                                        Perkins Coie LLP
     NOTICE OF APPEAL AND REPRESENTATION                                 1201 Third Avenue, Suite 4900
     STATEMENT                                                             Seattle, WA 98101-3099
     No. 3:17-cv-06048-RBL – 2                                               Phone: 206.359.8000
                                                                              Fax: 206.359.9000
             Case 3:17-cv-06048-RBL Document 141 Filed 10/09/19 Page 4 of 5




 1
                                            DATED this 9th day of October, 2019.
 2
                                            Perkins Coie LLP
 3
                                            By: /s/ Steven D. Merriman
 4
                                            David J. Burman, WSBA #10611
 5                                          Steven D. Merriman, WSBA #44035
                                            1201 Third Avenue, Suite 4900
 6                                          Seattle, WA 98101-3099
                                            Telephone: 206.359.8000
 7                                          Facsimile: 206.359.9000
                                            Email: DBurman@perkinscoie.com
 8                                                   SMerriman@perkinscoie.com
 9                                          Boies Schiller Flexner LLP
10                                          Christopher G. Caldwell, admitted pro hac vice
                                            Eric S. Pettit, admitted pro hac vice
11                                          725 S Figueroa Street, 31st Floor
                                            Los Angeles, CA 90017
12                                          Telephone: 213.629.9040
                                            Facsimile: 213.629.9022
13                                          Email: ccaldwell@bsfllp.com
                                                     epettit@bsfllp.com
14
                                            Attorneys for Defendants and Counter-Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANTS AND COUNTER-PLAINTIFFS’                             Perkins Coie LLP
     NOTICE OF APPEAL AND REPRESENTATION                      1201 Third Avenue, Suite 4900
     STATEMENT                                                  Seattle, WA 98101-3099
     No. 3:17-cv-06048-RBL – 3                                    Phone: 206.359.8000
                                                                   Fax: 206.359.9000
              Case 3:17-cv-06048-RBL Document 141 Filed 10/09/19 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          On October 9, 2019, I caused a copy of Defendants and Counter-Plaintiffs’ Notice of
 3    Appeal and Representation Statement to be electronically filed via the Court’s Electronic Case
 4    Filing System, which will notify all attorneys of record of the filing.
 5

 6                                                         By:     /s/ Steven D. Merriman
                                                                   Steven D. Merriman
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE                                                      Perkins Coie LLP
     No. 3:17-cv-06048-RBL                                                 1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
